Case:19-41718-EJC Doc#:5 Filed:12/03/19 Entered:12/03/19 12:14:50 Page:1 of 1

United States Bankruptcy Court
Southern District of Georgia , if
- LN 1e

Inte |Warneater Moore Case No.

 

Debtor{s) Chapter 7

 

TRANSMITTAL OF PAY ADVICES

 

Attached to this transmittal are copies of all payment advices (pay stubs), or other evidence of payment, received
by the debtor(s) from employer(s) within sixty days before the filing of the petition.

 

 

L Debtor 1 Warneater Moore
Employer
Dates of Pay Advices: From To

 

 

The debtor did not receive any payment advices, or other evidence of payment, from an employer
within sixty days before the filing of the petition because:

 

 

A The Debtor 1 was not employed.
iv] The Debtor 1's source of income was from Social. Security.
[J The Debtor i was self-employed.
2. Debtor 2 (Spouse)
Employer
Dates of Pay Advices: From To

 

 

The joint debtor did not receive any payment advices, or other evidence of payment, from an
employer within sixty days before the filing of the petition because:

O Debtor 2 was not employed.
CJ Debtor 2's source of income was from Social Security.
[J Debtor 2 was self-employed.

Important Notice of Redaction Responsibility: Any attached documents must be redacted in compliance with Fed. R.
Bankr. P. 9037. Only include the last four digits of a debtor's social security number or individual taxpayer identification

number. Larnealis reo

isi Judson C., Hill December 2, 2019 isi Warneater Moore December 2, 2019
Signature of Attorney for Debtor(s) Date Signature of Debtor 1 Date

 

Judson C. Hill 354277
Name of Attorney Signature of Debtor 2 (ifapplicable) Date

Tran_Pay_Adv [Rev. 12/17]
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Bast Case Bankruptcy

 

 
